Citation Nr: 0109251	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  00-11 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to service connection for hepatitis C.



REPRESENTATION

Appellant represented by:	Kentucky Center for Veterans 
Affairs



ATTORNEY FOR THE BOARD

Michael A. Holincheck, Counsel





INTRODUCTION

The veteran served on active duty from March 1969 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  


REMAND

The standard for processing claims for VA benefits was 
changed, effective November 9, 2000, with the signing into 
law of the Veterans Claims Assistance Act of 2000 (VCAA) (to 
be codified at Chapter 51 of United States Code), Public Law 
106-475.  The VCAA removed the requirement for a claimant to 
submit a well-grounded claim.  The VCAA also passed into law 
the VA's duty to assist claimants in the development of their 
claims.  The provisions of the VCAA are applicable to this 
case.

Based on evidence contained in the claims file, the veteran 
appears to have been first diagnosed with hepatitis C in late 
1996.  This is based on a clinical entry from records of S. 
Whitby, M. D.  The veteran appeared in August 1996 with 
elevated liver enzymes and underwent testing that resulted in 
the diagnosis.  The veteran now contends that he contracted 
hepatitis C in service either as a result of his contact with 
patients, including severely wounded patients from Vietnam, 
or as a result of his own medical treatment and evaluations 
in service.

The veteran served on active duty from March 1969 to June 
1970 when he was discharged for a preexisting medical 
condition.  His DD 214 reflects a military occupational 
specialty (MOS) of eye, ear, nose, and throat (EENT) medical 
specialist.  His service medical records reflect assignment 
to Valley Forge Army Hospital from November 1969 to February 
1970 where severely wounded personnel from Vietnam were 
treated during the veteran's period of service.  The veteran 
also underwent treatment and evaluation for his preexisting 
urticaria on several occasions during service.  

The veteran was afforded a VA examination in February 1999 
that confirmed the diagnosis of hepatitis C.  However, the 
examination did not provide any opinion as to the etiology of 
the condition.  Moreover, the examiner specifically stated 
that the claims file was not available for review.  So any 
history provided was entirely as related by the veteran.

The Board notes that there are numerous private treatment 
records in the claims file relating to prior claims of the 
veteran.  These records reflect complaints of fatigue and 
report laboratory results of elevated liver enzymes, as well 
as other abnormal liver function tests, dating back to 1991.  
The records also report drug use by the veteran, to include 
admission of intravenous (IV) drug use.  The veteran 
submitted additional records in conjunction with a claim for 
post-traumatic stress disorder (PTSD) in November 1999.  The 
records disclose that the veteran admitted to being a user of 
cocaine, amphetamines, hallucinogenics, opium, heroin, and 
marijuana, over several years.  A report from E. G. Bleker, 
Ph.D., dated in November 1992, also noted that the veteran 
had been imprisoned in Texas for drug use.

The issue of deciding the etiology of the veteran's hepatitis 
C is a medical question that can only be resolved by the 
opinion of a medical professional.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991); see also Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Moreover, this medical opinion is 
even more important in the case of hepatitis C as no test for 
the condition existed during the veteran's period of service 
or within one year after service.  Also, the complication of 
the veteran's drug usage clearly requires that a medical 
professional evaluate the evidence and render an opinion.  
Further, in light of the VCAA, the veteran is entitled to 
assistance in the development of his claim. 

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The veteran should be contacted and 
requested to identify the names, 
addresses, and approximate dates of 
treatment for any VA or private health 
care providers who may possess additional 
records pertinent to his claim for 
service connection for hepatitis C.  
After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of those 
treatment records identified, which have 
not been previously secured.  Any efforts 
to obtain the records must be documented 
in the claims file.  Any records received 
should be associated with the claims 
folder.

2.  The veteran should be afforded a VA 
examination to assess his claim for 
hepatitis.  All indicated studies, tests 
and evaluations deemed necessary should 
be performed.  Copies of all pertinent 
records in the veteran's claims file or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review.  In regard to the veteran's 
hepatitis, the examiner is requested to 
make specific findings as to: (1) whether 
there is any current evidence of 
hepatitis, if so, what type (A, B, or C); 
(2) if there is evidence of hepatitis C, 
is it at least as likely as not that 
hepatitis C was contracted in service.  
If the examiner is unable to render an 
opinion, this should be stated.  Any and 
all opinions expressed must be 
accompanied by a complete rationale.

3.  The veteran should be advised that 
failure to appear for an examination as 
requested could adversely affect his 
claim.  See 38 C.F.R. § 3.655 (2000).

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  If, upon review, the 
development is less than complete, the RO 
should undertake necessary development 
actions 

5. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

